t c memo united_states tax_court robert perez morales petitioner v commissioner of internal revenue respondent ronda kay morales petitioner v commissioner of internal revenue respondent docket nos filed date robert perez morales pro_se in docket no ronda kay morales pro_se in docket no mark howard for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined an dollar_figure deficiency in and a dollar_figure accuracy-related_penalty under sec_6662 with respect to each petitioner’s federal_income_tax for we are asked to decide two issues the first issue is whether petitioners are entitled to the first-time_homebuyer credit provided in sec_36 we hold that they are not the second issue is whether petitioners are liable for an accuracy-related_penalty under sec_6662 we hold that they are liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated by this reference petitioners resided in nevada when they filed the petitions petitioners sold their principal_residence on date north american title company provided respondent a form 1099-s proceeds from real_estate transactions in connection with the sale petitioners purchased a property on date this property included two different houses on the same lot new principal residences each petitioner used one of the new principal residences as his or her separate personal_residence 1all section references are to the internal_revenue_code code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioners each filed an income_tax return for claiming an dollar_figure first- time homebuyer credit petitioners each used turbotax a tax preparation software to prepare the tax_return respondent issued each petitioner a deficiency_notice disallowing the claimed first-time_homebuyer credit petitioners each timely filed a petition for redetermination with this court opinion we are asked to decide whether each petitioner is entitled to the first-time_homebuyer credit a first-time_homebuyer of a principal_residence is entitled to a refundable tax_credit subject_to certain limitations sec_36 respondent contends that petitioners are not entitled to the claimed first-time_homebuyer credits because they are not first time home buyers we agree a first-time_homebuyer is any individual who has had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence in question sec_36 138_tc_51 petitioners purchased the new principal residences on date accordingly petitioners are eligible as first-time homebuyers only if they had no present ownership_interest in a principal_residence between date and date petitioners sold their prior principal_residence on date and therefore had a present ownership_interest in a principal_residence during the relevant period petitioners are therefore not entitled to the claimed first-time_homebuyer credit petitioners argue that respondent is estopped from asserting that petitioners are not entitled to the first-time_homebuyer credit for because an ordinary examination of the relevant tax documents eg form 1099-s would have indicated that petitioners did not qualify for the credit we disagree such a rule would place an undue burden on the commissioner see 526_f2d_1 9th cir aff’g tcmemo_1974_243 in addition it would undermine the effective administration of the tax laws id it therefore does not constitute a ground for estoppel we now turn to respondent’s determination that petitioners are liable for an accuracy-related_penalty we are unaware of any other case where the commissioner sought the penalty in a first-time_homebuyer credit case--an area that has been evolving since the recent enactment of sec_36 a taxpayer may be liable for a penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 and b and sec_1_6662-2 and income_tax regs negligence is defined as the failure to make a reasonable attempt to comply with provisions of the code as well as any failure by the taxpayer to keep adequate books_and_records or to substantiate deductions and credits claimed on the return see sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard see sec_6662 respondent has the burden of production regarding penalties and must come forward with sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 respondent has shown that petitioners were negligent in claiming the first-time_homebuyer credit by establishing that they claimed the credit even though they had a present ownership_interest in a principal_residence within three years of the purchase of the new principal residences we find therefore that respondent has satisfied his burden of production the accuracy-related_penalty does not apply however to any portion of an underpayment for which there was reasonable_cause and where the taxpayer acted in good_faith see sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 and b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id petitioners contend that they used turbotax to prepare the return and that turbotax is responsible for them improperly claiming the first-time_homebuyer credit tax preparation software is only as good as the information the taxpayer puts into it see 114_tc_259 see also anyika v commissioner tcmemo_2011_69 we have held that the misuse of tax preparation software even if unintentional or accidental is no defense to penalties under sec_6662 see anyika v commissioner tcmemo_2011_69 lam v commissioner tcmemo_2010_82 the turbotax instructions and the specific information petitioners entered into turbotax is not in the record moreover petitioners failed to introduce other evidence that demonstrates their improperly claiming the first-time_homebuyer credit was the result of a turbotax programming flaw or instructional error we note we find it unlikely that turbotax would allow a result inconsistent with the code if its instructions were properly followed petitioners may have acted in good_faith but likely made a mistake see au v commissioner tcmemo_2010_ aff’d ___fed appx ___ a f t r 2d ria 9th cir sept we find that petitioners’ use of turbotax is not a defense to the accuracy-related_penalty in addition petitioners did not otherwise demonstrate that they acted with reasonable_cause the record does not reflect that they relied on relevant authorities competent advisers or otherwise made a reasonable effort to assess their proper tax_liabilities we find that petitioners failed to establish that they acted with reasonable_cause with respect to the underpayments for accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty we have considered all arguments the parties made in reaching our holding and to the extent not mentioned we find them irrelevant or without merit to reflect the foregoing decisions will be entered for respondent 2we leave for another day whether reliance on tax preparation software such as turbotax is sufficient to avoid the accuracy-related_penalty where the taxpayer has provided evidence demonstrating a programming flaw or an instructional error
